Citation Nr: 0919541	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  06-35 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for Crohn's Disease.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from November 1960 to 
April 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which granted service connection for Crohn's 
Disease assigning a 10 percent evaluation, effective February 
23, 2005; and denied service connection for bilateral hearing 
loss.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's Crohn's disease is manifested by a history of 
chronic diarrhea, abdominal pain, and severe anemia.  A June 
2005 VA examination report shows the Veteran had not had any 
abdominal pain since 2004 when he had surgical resection.  He 
also was not found to have any evidence of marked 
malnutrition or anemia.  The Veteran, through his 
representative, stated in March 2009, however, that the 
symptoms associated with his Crohn's Disease had worsened in 
that he had to take monthly Vitamin B-12 shots and daily 
doses of Vitamin C and Iron pills.  He also stated that he 
had suffered from anemia.  He thus requested another 
examination to determine the present severity of his Crohn's 
Disease.  

When it is asserted that the severity of a service-connected 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  See 
VAOPGCPREC 11-95 (1995); see also Caffrey v. Brown, 6 Vet. 
App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  
Therefore, another examination should be scheduled to 
determine whether the present level of his Crohn's disease 
has increased since the June 2005 VA examination.  38 C.F.R. 
§ 3.159(c).  

The Veteran's Crohn's Disease is presently rated under 
38 C.F.R. § 4.114, Diagnostic Code 7323 for ulcerative 
colitis.  An evaluation under 38 C.F.R. § 4.114, Diagnostic 
Code 7319 for irritable colon syndrome should also be 
considered as it might be a more appropriate diagnostic code.

The Veteran seeks service connection for bilateral hearing 
loss.  He served in the U.S. Air Force for eight years and 
had subsequent service in the Air Force Reserves.  His 
military occupational specialty was aircraft mechanic.  The 
Veteran states that he was exposed to acoustic trauma during 
this time.  A May 1963 hearing conservation data form notes 
exposure to acoustic trauma in the form of gunfire for one 
year with an exposure time of 8 hours.  The Veteran had ear 
protection in the form of muffs.  The Veteran also reportedly 
had occupational noise exposure after service working as a 
sheet metal worker, a farmer, and a plumber, as well as 
recreational noise exposure while hunting.  A June 2005 VA 
examiner determined that the Veteran's hearing loss was not 
related to service because, even though he had a history of 
noise exposure in the military, he also had occupational and 
recreational noise exposure after service.  Further, the 
examiner stated that the Veteran's hearing loss did not begin 
until five or six years ago.  After receiving the claims file 
for review, the examiner commented that the service treatment 
records showed mild to moderate hearing loss at 3,000 to 
4,000 Hz in both ears at entry into service, with the same 
amount of loss at discharge from service.  The examiner 
determined that given the Veteran's age, occupational and 
recreational noise exposure, the hearing loss was not related 
to service.  

The record shows, however, that the examiner relied on 
misinformation in forming this opinion.  At entry into 
service in November 1960, the left ear auditory threshold at 
4,000 Hz was about 12 decibels in the left ear and 10 
decibels in the right ear.  A February 1968 discharge 
examination report shows that at 4,000 Hz, the left ear 
auditory threshold was at 30 decibels, which shows a 
worsening in the left ear during the Veteran's period of 
active duty service.  Moreover, a March 1974 enlistment 
examination for the Air Force Reserves shows hearing loss in 
the right ear for VA purposes.  At 4,000 Hz, right ear 
auditory threshold was at 55 decibels.  For VA purposes, 
impaired hearing will not be considered to be a disability 
unless the auditory threshold in any of the frequencies of 
500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies of 500, 1,000, 2,000, 3,000, or 
4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 38 C.F.R. § 3.385.  Therefore, hearing loss was 
not first shown five or six years prior to the June 2005 VA 
examination report, as stated by the examiner; but in 1974, 
which was four years after discharge from active duty 
service.  Also, as noted, the service treatment records do 
not show the same auditory thresholds at entry into service 
as at discharge.  

Last, the Veteran submitted a statement in April 2006 that he 
was not, in fact, exposed to that much noise trauma after 
service.  He stated that recreational exposure in hunting was 
limited to three to five shots per year prior to 1993 and he 
used ear plugs.  His history as a farm worker involved less 
than three to four months of daily noise exposure with 
hearing protection; his exposure as a sheet metal worker 
involved working within a production shop with next to no 
noise exposure; he never worked near a running engine.  Also, 
as a plumber, his main source of employment for 22 years, 
while he occasionally would be required to use power tools 
for short amounts of time, he mostly was around noise that 
was no louder than normal conversation.  

The Veteran should be afforded another audiological 
evaluation to determine the etiology of his hearing loss 
disability with consideration of all relevant and accurate 
information of record.  The Veteran's reports about his noise 
exposure in service and after service should also be 
considered.  Once VA undertakes the effort to provide an 
examination, it must provide an adequate one.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a 
gastroenterology examination to determine 
the present severity of his Crohn's 
Disease.  

The examiner should specifically state 
whether the Veteran has symptoms analogous 
to moderately severe ulcerative colitis 
with frequent exacerbations and whether 
the Veteran has symptoms analogous to 
severe irritable colon syndrome with 
diarrhea or alternating diarrhea and 
constipation, with more or less constant 
abdominal distress.

A rationale for all opinions must be 
provided.  The claims file must be 
reviewed in conjunction with the 
examination.

2.  Schedule the Veteran for an 
audiological examination to determine 
whether the present bilateral hearing loss 
is at least as likely as not related to 
service.  All relevant findings in service 
and post-service must be considered; the 
Veteran's statements regarding his 
exposure to acoustic trauma in service and 
after service also must be considered.

A rationale for all opinions must be 
provided.  The claims file must be 
reviewed in conjunction with the 
examination.  

3.  Thereafter, any additional development 
deemed appropriate should be accomplished.  
Then, re-adjudicate the claims.  If either 
of the claims remains denied, issue a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




